Title: To George Washington from John Mercereau, 23 April 1780
From: Mercereau, John
To: Washington, George


          
            Sir
            Wood bridge [N.J.] April 23 [1780]
          
          I have at Last Seen the person I wanted and have Setled agreable to your Request the Correspondance he is Now gone to New york and will Meet me on thursday Night or fryday then I Shall imediately Come to you and Deliver what Can be Collected in the time and for time to Come we Shall have it Reguler once a week & oftner if any Suden Movements apear the Eenemy Now are Ready for an Expedition against Midletown with about Sixty Men we have Sent Over to Capt: Morgan on that Shore which I hope will Meet them Sir Remain your Sincere friend
          
            John Mercereau
          
        